 IBEW, LOCAL UNION 323, AFL-CIO387Upon thebasis of the foregoing findings of fact and upon the entire record in thecase,I make the following:,CONCLUSIONS OF LAWi.Respondent is an employer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.General Counsel has failed to sustain the burdenof proof thatthe Respondenthas violated Section 8(a)(1) and(3) of the Act,as alleged in the complaint.RECOMMENDED ORDERThe complaint should be, and ishereby,dismissed in its entirety.International Brotherhood of Electrical Workers, Local Union323, AFL-CIOandWilliam E. Pedlowe,d/b/a Pedlowe Elec-tric.CaseNo. AO-81. December 16, 1964 .ADVISORY OPINIONThis is a petition filed on September 18, 1964, by InternationalBrotherhood of ElectricalWorkers, Local Union 323, AFL-CIO,herein called the Petitioner, for an Advisory Opinion in conformitywith Sections 102.98 and 102.99 of the National Labor RelationsBoard'sRules andRegulations, Series 8, as amended.Thereafter,on November 16, 1964, the Petitioner filed an affidavit in support ofits petition.In pertinent part, the petition and affidavit allege as follows :1.On August 17, 1964, William E. Pedlowe, d/b/a Pedlowe Elec-tric, herein- called the Employer, W. W. Arnold Construction Co. Inc.,herein called Arnold, and Netto Construction, Inc., herein calledNetto, filed an amended complaint for injunction against the Peti-tioner in the Circuit Court of the Ninth Judicial Circuit of Florida,in and for St. Lucie County, Florida, docketed as Case No. 8287-E.The complaintallegesthat the Petitioner picketed the Employer. attwo construction jobs in St. Lucie County where Arnold and Nettowere thegeneralcontractors and where the Employer was engagedin performing electrical work. It also alleges that the Petitioner'spicketing constituted "unlawful secondary boycotts," causing theemployees of Arnold and Netto, secondary employers, to stop work.On August 18, 1964, the State court granted a formal temporaryinjunction.2.The Employer is an electrical contractor in Fort Pierce, Flor-ida.The Petitioner's attorneyalleges,on information and belief,that during the past 12 months the Employer purchased from localsuppliers electricalmaterialmanufactured outside the State of Flor-ida in the'amount of $89,300, of which $43,800 was for the Arnoldand Netto jobs while thebalanceof $45,500 was for other jobs inFort Pierce, Florida.150 NLRB No. 13. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.There is no representation or unfair labor practice proceedinginvolving the same labor dispute pending before the Board.4.The State court has made no findings of fact as to the aforesaidcommerce data.5.Although served with a copy of the petition for Advisory Opin-ion, no response as provided by the Board's Rules and Regulationshas been filed by the Employer.On the basis of the above, the Board is of the opinion that:1.The Employer is a nonretail enterprise engaged in the electricalcontracting business in Fort Pierce, Florida.2.The current standard for the assertion of jurisdiction over non-retail enterprises within the Board's statutory jurisdiction requiresan annual minimum of $50,000 out-of-State inflow or outflow, director indirect.SiemonsMailing Service,122NLRB 81, 85. TheEmployer's more than $50,000 local purchases of materials manufac-tured outside the State of Florida during the past 12 months consti-tute indirect inflow under the Board'sSiemonsdecision and satisfythe current standard for the assertion of jurisdiction over nonretailenterprises'Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that on theallegations submitted herein the Board would assert jurisdictionover the Employer's operations with respect to labor disputes cog-nizable under Sections 8, 9, and 10 of the Act.IIn view of our determination herein,it has been unnecessary to considerthe allega-tions of indirect inflow of secondary employersto the picketed Arnold project.Cf.Amoskeag Construction Company(International Brotherhood of ElectricalWorkers, APL-010), 147NLRB 166.Women's Bindery Union,Local No.42, International Brother-hood of Bookbinders,AFL-CIOiandNational PublishingDivision,McCall CorporationandWashington Mailers' UnionNo. 29 affiliated with the International Typographical Union,AFL-CIO.'Case No. 5-CD-97.December 16, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, following a charge filed by National Publishing Divi-sion,McCall Corporation,herein called the Employer, alleging thattheWomen'sBindery Union, Local No. 42, International Brother-hood of Bookbinders,AFL-CIO,herein called the Bindery Women,had violated Section 8 (b) (4) (D)of the Act.A hearing was held'Amendedto conformto a motion for amendment of the pleadingsmade at thehearing.2Amended as in footnote1, supra.150 NLRB No. 34.